Citation Nr: 1302463	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the claims on appeal. 

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in November 2010.  A transcript of the hearing is associated with the claims file. 
 

FINDINGS OF FACT

1.  Service connection for right knee disability was denied in an unappealed June 2004 rating decision.

2.  Evidence received since the June 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for right knee disability; such evidence is not cumulative or redundant of evidence already of record.

3.  The Veteran's right knee disability is not etiologically related to service, and he did not manifest it until more than one year following his discharge from service.

4.  The Veteran's left knee disability is not etiologically related to service, and he did not manifest it until more than one year following his discharge from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

2.  A right knee disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the right knee may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  A right knee disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the right knee may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2007 and March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to obtaining new and material evidence, the Board finds that the March 2008 letter also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the reason for the previous denial of service connection for a right knee disability and the evidence needed to reopen the claim.  Nevertheless, the Veteran's claim to reopen is granted as discussed below.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private and VA medical records identified by the Veteran have been obtained, to the extent possible.  The Board is aware that the Veteran contends he was treated at the Cincinnati VA Medical Center (VAMC) for his knees in 1969, but all attempts to retrieve these records have been exhausted.  The Veteran was informed that the Cincinnati VAMC did not have his records and asked that he submit copies of any records to VA.  He did not submit any records.  The Board finds that all procedures to obtain these records were followed and any additional attempts would be futile.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran was provided a VA examination in June 2012.  In July 2012, the examiner supplied an addendum to the June 2012 examination report.  In addition to current physical examination findings, the examiner considered the Veteran's complaints and medical history (both in-service and postservice).  Based on the foregoing, the examiner concluded that the Veteran's knee disabilities were not due to or aggravated by an event, disease, or injury incurred during active service.  The opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pertinent Legal Criteria

Claim to Reopen 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

Claim to Reopen

The RO initially denied service connection for a right knee disability in June 2004, and the Veteran was notified of this decision the same month.  He did not appeal the decision or submit any additional pertinent evidence within the appeal period.  

The basis for the June 2004 denial was that the Veteran's in-service right knee injury was acute and had resolved with rest and treatment, and no current right knee disability was shown to be attributable to his in-service injury.

The evidence of record in June 2004 consisted of the Veteran's STRs, VA treatment records, and a May 2004 VA examination.  The clinical evidence did not show any link between the Veteran's treatment for a right knee injury in service and any current right knee disability.  The May 2004 VA examiner provided a negative nexus opinion.  

Evidence received since the June 2004 rating decision includes, VA treatment records, SSA records, the Veteran's statements, a November 2010 DRO hearing transcript, and a June 2012 VA examination report with a July 2012 addendum.  

During the Veteran's hearing, he testified to more specific right knee symptoms than were of record in June 2004.  Further, he contended he received post-service treatment for his bilateral knees soon after service and gave dates and locations to the DRO.  In addition, the Veteran was afforded a VA examination of the right knee, at which time the Veteran reported symptoms and problems with his right knee since service relating to his perceived continuity of symptomatology.  

Continuity of symptomatology between the Veteran's in-service right knee injury and his post-service treatment for a right knee disability was an element of entitlement to service connection that the RO found was not met at the time of the June 2004 rating decision.  The evidence received since the June 2004 rating decision addresses the fact that the Veteran's right knee disability may not have resolved during service as the RO found.  The Board finds that this evidence is new and material as it relates to previously unestablished elements of entitlement to service connection.  

Accordingly, this evidence, the credibility of which is only presumed for the purposes of reopening the claim, is sufficient to reopen the previously-denied claim for service connection for a right knee disability.

Claims for Service Connection

The Veteran essentially contends that his bilateral knee disabilities are related to injuries incurred during his military service.  

A review of the Veteran's STRs reflect an injury to the right knee in October 1966, at which time he was diagnosed as having medial collateral ligament strain of the right knee.  X-rays at that time were within normal limits, but he was given crutches.  The following month, the Veteran was cleared to play football again.  

At service separation, he denied any bilateral knee problems, and was not found to have any chronic bilateral knee disability.  The Veteran underwent a VA examination in August 1972, at which time he did not report any bilateral knee problems or complaints.  

The Veteran contends that within a few years after discharge from the military, he sought treatment for his bilateral knee complaints.  He testified that he was told he had "arthritis in [his] leg," and alleged that it was in 1969 that he sought this one-time treatment.  As noted above, attempts were made to retrieve these records, but the Cincinnati VAMC did not have any records from 1969 related to the Veteran.  The Veteran testified that he just dealt with the pain and did not go back for medical treatment for his knees until five or six years prior to his DRO hearing.  

The Veteran was afforded a VA examination of the right knee in May 2004, at which time he reported injuring his knees during service.  He recalled having pain in his knees during jump school and eventually dropped out of it.  He reported his in-service right knee injury while playing football at which time he had strained ligaments.  He advised that he was treated with an Ace wrap and profile for four weeks.  After the profile, he returned to full duty without limitations.  Following review of the evidence of record and after physical examination of the Veteran, the examiner diagnosed the Veteran as having retropatellar pain syndrome and degenerative arthritis unrelated to his military service.  In reaching this conclusion, the examiner noted that the Veteran had no knee problems following military service and competed in both bodybuilding and weight lifting competitions with competitive squat lifting of weights up to 760 pounds.  

In 2007, the Veteran sought VA treatment for increasing left knee pain.  He reports that he has experienced knee pain for the past 40 years and it runs in his family.  He was diagnosed as having early osteoarthritis of the left knee.  

The Veteran underwent a VA General Medical Examination in June 2008, at which time he was diagnosed as having left knee osteoarthritis.  Noted was the Veteran's history of in-service treatment for a right knee injury and a May 2004 examiner's finding that a right knee disability was unrelated to his military service.  No opinion as to the etiology of either knee was provided.  

The Veteran was afforded a VA examination of the bilateral knees in June 2012, during which he was diagnosed as having osteoarthritis of the bilateral knees.  During this examination, the Veteran reported that he injured his right knee during service and tore ligaments.  He indicated that he was out 8 to 10 weeks due to his right knee injury.  Following review of the claims file, report of the medical history related to the bilateral knees, and following physical examination of the Veteran,  the examiner opined that the Veteran's current right knee disability was less likely than not related to the October 1966 in-service injury to the right knee.  The examiner also opined that the left knee arthritis was less likely than not related to the Veteran's military service.  

As the June 2012 examiner did not provide a rationale for his negative nexus opinions, he followed up with a July 2012 addendum.  In this addendum, the examiner's rationale for the negative nexus opinion for the right knee disability was that his right knee ligament strain in October 1966 healed rapidly and the Veteran was able to resume activity the following month.  In addition, the examiner noted that after the military, the Veteran was a competitive bodybuilder and performed squats up to 750 pounds. Further, he admitted to wrapping his knees prior to performing weight lifting to stabilize them.  The examiner indicated that arthritis changes in the knee involve damage to the meniscus, which causes subsequent friction between the bones, but not the supporting collateral ligaments.  The examiner further offered that right knee arthritis was not caused by his right knee injury during service because a ligament strain does not lead to the development of arthritis, and further, the Veteran's obesity worsens his right knee problems.

With respect to the rationale for the negative opinion regarding left knee, the examiner indicated that there was no in-service treatment for a left knee disability, nor was he shown to have left knee problems at service separation.  Further, the examiner did not report any left knee complaints during his August 1972 VA examination.  The examiner further noted that arthritis involves damage to the meniscus and does not involve the collateral ligaments.  He advised that arthritis of the knees can occur normally with aging process, but also with certain strenuous activities-such as the Veteran's history of professional bodybuilding.  The examiner indicated that the Veteran's bodybuilding was so strenuous that he even had to tape/wrap his knees before competing.  Thus, the examiner found that the Veteran's left knee disability was less likely than not related to his military service, and was more likely than not due to his post-service bodybuilding, aging, and/or obesity.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis of the bilateral knees.  

It is not in dispute that the Veteran currently has bilateral knee disabilities. However, as noted above, the first post-service medical evidence of such disability is nearly 40 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

It is noted that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

The Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, if the Board finds the Veteran's account to be not credible, the Board must articulate its reasons.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is not shown by the evidence of record to have any bilateral knee disabilities related to his period of active duty, nor was arthritis of the bilateral knees shown within his first post-service year.  There is no clinical evidence of record showing a link (or possible link) between the claimed disabilities and his military service. 

The Board appreciates the Veteran's assertions that he has bilateral knee disabilities attributable to his period of active duty, but must acknowledge the holding Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is competent to address the initial injury and pain associated with it, but he is not competent to address etiology of his bilateral knee disabilities in the present case.

With respect to the Veteran's statements to the effect that he has had chronic bilateral knee pain since his documented in-service injury to the right knee (continuity of symptomatology) and that he was treated in 1969 for arthritis of the leg, the Board finds that the Veteran is not credible.  In this regard, the Board notes that the statements are not supported and/or contradicted by the evidence of record. Although the Veteran was treated for a right knee injury, there was no notation of any residual or chronic disability of either knee during service or upon discharge. In fact, he was back to playing football the month following the injury to his right knee.  Additionally, the Veteran was not found to have any musculoskeletal disabilities at discharge.  His testimony indicating that he was treated for arthritis in 1969 is not corroborated by the evidence of record, and this is buttressed by the fact that the Veteran was not shown to have any bilateral knee problems until the mid-2000s.  Moreover, he underwent a VA examination in 1972, and it would be reasonable for the Veteran to have reported that he was treated for arthritis of the knees three years prior if he was so diagnosed.  Ultimately, his statements regarding continuity of symptomatology are inconsistent with the clinical evidence of record showing no bilateral knee disabilities at service separation or complaints for nearly 40 years following discharge from service. 

The Board also finds that the June 2012 and July 2012 opinions are afforded considerable weight in the determination that the Veteran's current bilateral knee disability is not related to his military service.  The opinions were based on a full review of the Veteran's claims file and a detailed history provided by the Veteran.  In the examination report, the physician summarized the Veteran's relevant in-service and post-service medical history, to include the lack of evidence of any treatment for a bilateral knee disability between separation from active service and years thereafter, his post-service competitive bodybuilding, the aging process, and his obesity as all contributing to his disabilities.  When viewed in context, the Board finds that the physician's opinions are accompanied by a sufficient explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds these opinions to be highly credible and probative of the issue of nexus, or the lack thereof. 

The Board has considered the other medical evidence of record, but it finds it less probative as to the issue of the etiology of the current bilateral knee disability.  The relevant treatment notes do not include an actual opinion linking the in-service right knee injury and football playing to the currently diagnosed bilateral knee disability.  During post-service treatment, the Veteran did not relate any in-service injury to his knees, nor did he report to treating personnel that he has had bilateral knee pain since service-as he now relates to the Board.  Further, the Veteran told the medical professionals that he was a competitive bodybuilding following service and that he would squat up to 750 pounds during which he was required to have his knees wrapped for stability.  This also diminishes the Veteran's credibility in his statements of the onset and continuity of symptomatology regarding his bilateral knee disability beginning in service. 

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for a bilateral knee disability are not met; the claim must therefore be denied. 

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for right knee disability is reopened.  

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


